UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2460



VICTORIA LUNN JONES,

                                              Plaintiff - Appellant,

          versus


FLORENCE COUNTY TAX ASSESSOR OFFICE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-01-3121-4-25)


Submitted: February 19, 2004              Decided:   February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victoria Lunn Jones, Appellant Pro Se.    Dale Richard Samuels,
COUNTY ATTORNEY’S OFFICE, Columbia, South Carolina; Eugene Noel
Zeigler, Jr., HAYNSWORTH SINKLER & BOYD, P.A., Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Victoria Lunn Jones appeals from the district court’s

order adopting the recommendation of the magistrate judge and

granting summary judgment for the Florence County Tax Assessor

Office in Jones’ employment discrimination action. In the briefing

order, Jones was warned that this court would not consider issues

not specifically raised in her informal brief.            See 4th Cir. R.

34(b).   Nonetheless, Jones failed to challenge the grounds for the

district   court’s   decision;   instead,   she    asserted    claims    of

misconduct    by   opposing   counsel,   judges,    and     court    staff.

Accordingly, we affirm. Appellant’s Motion for Order to Show Cause

is denied.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                 - 2 -